DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 07/20/2022, is acknowledged.  Amendments to the specification have not been entered (see below).  
Claims 1-7 are pending in this action.  Claims 1-7 have been amended.  Claims 1-7 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IN2019/050444, filed June 10, 2019, which claims benefit of foreign priority to IN201821021663, filed June 10, 2018.  

Specification
The amendments to the specification, filed 07/20/2022, have not been entered, because they are objected to under 35 U.S.C. 132(a), because the amendments introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, which is not supported by the original disclosure, is as follows: 
The original disclosure does not provide definitions for the terms “4-MOAC”, “NAC”, “NAD”, “5-CNAC”, “4-CNAB” as newly introduced, i.e., that define a specific compound, and pharmaceutically acceptable salts thereof, and can be in amorphous or polymorphous forms.  Further, original disclosure does not include the references on U.S. Provisional Application No. 60/569,476, and/or International Application No. WO 03/057650.  MPEP 608.04; 2163.06.  Furthermore, it is noted that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application (i.e., WO 03/057650) or patent, or to a publication is improper.  37 CFR 1.57(g).  
The definition provided for the term “AUC” as “means area under the plasma” is unclear, because it is unclear what area under the plasma should be measured and/or discussed.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 4, 7 are objected to because of the following informalities:  
In claim 4 the phrase “TPGS (d-a-Tocopheryl polyethylene glycol 1000 succinate)” should be corrected to “d-a-tocopheryl polyethylene glycol 1000 succinate (TPGS)” for clarity.  
Claim 7 comprises the typographic errors “claim 6; wherein”, the Active Ingredient”, “enhancer / permeation”, “surfactant is,” that need to be corrected to “claim 6, wherein”, “the active agent”, “enhancer/permeation”, “surfactant is”, respectively  .  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “selected from the list consisting of propylene glycol, ..., ethanol and functionally equivalent liquid other than above and mixture thereof” (e.g., claim 4a) that is unclear, because the alternatives that can be used in the claimed composition are not clearly delineated.  Similar is applied to other Markush groups recited in claim 4(b-d).  Further, it is noted that the term “functionally equivalent” is unclear and indefinite, because it is unclear to what function said limitation refers.  For instance, applicant discloses propylene glycol as a carrier (a), and as a penetration/permeation enhancer (b); TPGS and/or Tween 20 as penetration/permeation enhancers (b); and surfactants (c).  Therefore, the scope of the claimed Markush group is unclear.  Clarification is required. 
Claim 4 contains the trademark/trade name “Tween 20” (see www.sigmaaldrich.com/US/en/product/sial/p1379).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name is used to identify/describe a penetration/permeation enhancer and, accordingly, the identification/description is indefinite.  MPEP 2173.05(u).
Claim 5 recites the limitation “The liquid compositions ... dispensed to a mucosal membrane  .. as an ingredient of oral film or tablet” that is unclear.  In the present case, it is unclear how the liquid can be an ingredient of a film or tablet.  Clarification is required.  
Claim 6 attempts to encompass a liquid composition comprising teriparatide and transforming itself into a mucoadhesive gel after coming in contact with a mucosal membrane”, but it does so without including any materials that cause said result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Clarification is required. 
Claim 6 recites the limitation “the monoplastic liquid mixture is administered as a tablet” OR “as a film” that is unclear.  Similar as stated above, it is unclear how the liquid can be administered as a tablet or film.  Clarification is required. 
Claim 7 is rejected as being dependent on rejected independent claim 6 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foger, US 2017/0304195.
Foger teaches liquid or solid, water-free pharmaceutical compositions for the oral delivery of peptide/protein, e.g., teriparatide, and providing its high bioavailability (Abstract; Para. 0033, 0067, 0133 as applied to claims 1, 2, 6, 7).  Foger teaches that said compositions can be in a form of solutions (i.e., monophasic compositions), capsules, or tablets (Para. 0055, 0072, 0079 as applied to claims 2, 5, 6), and may include:
(i)  N-acetyl cysteine as a reducing agent (Para. 0052, 0141 as applied to claims 3, 4, 7);
(ii)  polyethylene glycol (PEG), e.g., PEG 200, PEG 400 as a reducing agent(s) and/or a solubility enhancer (Para. 0056, 0077 as applied to claims 3, 4, 6, 7);
(iii) polysorbate 80 (i.e., Tween 20; see Wikipedia) as an absorption enhancer and/or solubility enhancer (Para. 0059, 0077 as applied to claims 3, 4); 
(iv)  ethanol as an absorption enhancer (Para. 0059 as applied to claims 3, 4); 
(v)  d-alpha-tocopheryl polyethylene glycol 1000 succinate (TPGS) as an absorption enhancer (Para. 0059, 0146 as applied to claims 3, 4, 6, 7);
(vi)  propylene glycol as a solubility enhancer (Para. 0077 as applied to claims 3-4). 
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions, i.e., comprise teriparatide in combination with compounds as instantly claimed; can be in a form of solutions (i.e., monophasic compositions), capsules, or tablets.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds as taught by Foger preparing systems/compositions for delivery of peptide/protein/teriparatide as an active agent, because every element of the invention has been taught by Foger to be used in delivery compositions that provide a high bioavailability of said active agents upon oral administration.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  
Regarding the claimed inherent properties of the disclosed compositions , i.e., “the liquid composition transforming itself into a mucoadhesive gel after coming in contact with a mucosal membrane” (claim 6), it is noted that the cited prior art teaches compositions that are substantially the same as the compositions recited by the instant claims.  If the compositions are physically the same it is expected that they have the same properties.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2017/060500 (cited in IDS) and US 2018/0280481 - teaches liquid or solid, water-free pharmaceutical compositions for the oral delivery of peptide/protein/teriparatide, wherein said compositions can be in a form of solutions (i.e., monophasic compositions), capsules, or tablets, and may include compounds as instantly claimed, e.g., TPGS, N-acetyl cysteine, polyethylene glycol, propylene glycol, Tween-20.
US 2010/0184688 (cited in IDS) - teaches pharmaceutical compositions comprising teriparatide, N-acetyl-L-cysteine, Tween 20, polyethylene glycol, and one or more mucosal delivery-enhancing agents for enhanced nasal mucosal delivery of teriparatide, wherein the mucosa includes the nasal, oral, intestinal, buccal, bronchopulmonary, vaginal, and rectal mucosal surfaces, i.e., includes all mucus-secreting membranes lining all body cavities or passages that communicate with the exterior.
WO 2017093810 (cited in IDS) – teaches pharmaceutical compositions/tablets for transmucosal delivery of biologically active peptides/proteins/teriparatide, non-ionic surfactants, fillers, binders, disintegrants, preservatives, lubricants, glidants, flavors, and antioxidants, etc.; that can be in a form of a solution suitable for oral, intraoral or buccal administration, or as liquid-filled or soft gel capsules.

Response to Arguments
Applicant's arguments, filed 07/20/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that Foger does teach/use such term as “mucosa”, it is noted that Foger specifically teaches that the use of mucosal absorption enhancer (here as TPGS, polysorbate 80/Tween 20; ethanol; Para. 0059) improves or facilitates the mucosal absorption of the peptide/protein drug (Para. 0013, 0057).  Foger also teaches the use of such peptide/protein as teriparatide (Claim 9).  
In response to applicant’s argument that the cited reference teaches the use of other compounds in the disclosed compositions, it is noted that the applicant uses an open language employing the term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps and leaves the claim open for the inclusion of unspecified ingredients even in major amounts.  MPEP 2111.03.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615